Citation Nr: 1625140	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-27 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a separate rating for left lower extremity radiculopathy of the femoral nerve from July 9, 2003.  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1967 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 30, 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for post-operative residuals of a benign schwannoma tumor of the lumbar spine (low back disability), and assigned a noncompensable (0 percent) initial rating.  

In January 2015, the Board granted "staged ratings" for the low back disability, assigning a 20 percent rating from July 9, 2003 (the date of claim for service connection) to April 24, 2014, and a 10 percent rating from April 24, 2014.  As 38 C.F.R. § 4.71a (2015) provides the regulations regarding rating spinal disabilities and requires that any neurological abnormalities associated with a spinal disability be separately rated, the Board additionally remanded the issue of entitlement to a separate rating for lower extremity radiculopathy for a new opinion as to the etiology of the left lower extremity radiculopathy.  In March 2015, a VA opinion was provided, and the Board finds there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The left lower extremity radiculopathy of the femoral nerve is related to the service-connected low back disability.  

2.  For the entire initial rating period on appeal from July 9, 2003, the left lower extremity radiculopathy has been manifested by symptoms of severe numbness, mild tingling sensations, dull constant pain, occasional sharp pains radiating down the thigh, decreased sensation to the left thigh, and absent deep tendon reflexes in the left knee indicating severe incomplete paralysis of the femoral nerve. 

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 
30 percent rating, but no higher, for the left lower extremity radiculopathy have been met for the entire initial rating period on appeal from July 9, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8526 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which have been associated with the claims file) in April 2014, and an addendum opinion in March 2015.  The Board finds that the VA examination report and addendum opinion, in regards to the severity of the left lower extremity radiculopathy, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and assessed the severity of the radiculopathy, including as to functional impairment.    

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Separate Rating for Left Lower Extremity Radiculopathy 

Under the General Rating Formula for Diseases and Injuries of the Spine, Note 1 requires any objective neurologic abnormalities associated with the spinal disability to be rated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a.  

The Veteran generally contends that he has left lower extremity radiculopathy that is caused by the service-connected low back disability.  Review of private treatment records and the April 2014 VA examination report reveals the Veteran has complained of symptoms of left lower extremity radiculopathy for the entire rating period on appeal from July 9, 2003, and has a diagnosis of left lower extremity radiculopathy of the L3-L4 levels, indicating femoral nerve radiculopathy.  

After resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence is at least in equipoise regarding whether the diagnosed radiculopathy is related to the service-connected low back disability.  Private treatment records reflect that in December 1999, the Veteran complained of radiating pain down the left leg, and was assessed with a benign spinal tumor at the L1-L2 levels with possible L3 radiculopathy.  In February 2000, the Veteran underwent surgery to remove the tumor at L1-L2.  An August 2000 follow-up note states that the surgery additionally included a bilateral decompression at the L2-L3 levels, and that the spinous process of L3 and L2 were also removed at that time.  

Following the February 2000 spinal surgery, March 2000 private treatment records reveal that the Veteran continued to complain of numbness of the left lower extremity, from about mid-thigh to mid-calf.  

August 2003 private treatment notes indicate the Veteran continued to have significant limited mobility with pain down the legs.  September 2003 and October 2003 private treatment records show that an EMG study suggested meralgia paresthetica, but did not show signs of lumbosacral radiculopathy.  

In a February 2004 notice of disagreement (regarding the denial of service connection for the low back disability), the Veteran stated the left leg has no feeling, and because of that, it feels as if the leg will give out.  

In the August 2008 notice of disagreement (regarding the initial disability rating of low back disability), the Veteran stated that after the spinal surgery, he experiences a constant and nagging dull ache, with intermittent episodes of intense pain, as well as feelings of muscle weakness, and loss of sensation in the left thigh.  The Veteran further stated the loss of sensation has caused additional injuries, such as third degree burns since the Veteran was unable to feel the skin burning, as well as instances of falling due to the loss of sensation and strength in the left leg.  

A July 2009 private treatment record reveals EMG testing that was suggestive of left lumbar radiculopathy, prominently of the L4 level.  

On the July 2010 substantive appeal (on a VA Form 9), the Veteran stated that his doctor told him that the surgery to remove the tumor accessed the L3 level in addition to the L1-L2 levels of the spine.  The Veteran further asserted that the treating neurosurgeon indicated the tumor was wrapped around the nerve, and, that during surgery, the tumor was "scraped off" the nerve, causing nerve damage.  

In April 2014, the Veteran underwent a VA examination to help assess the etiology and severity of the low back disability, including any radiculopathy.  At that time, the VA examiner diagnosed left lower extremity radiculopathy affecting the femoral nerve.  The VA examiner noted that the 2003 EMG did not diagnose radiculopathy; nonetheless, stated that nerve damage severe enough to show up on an EMG will occur over a long period of time (years), and, if the compression of the femoral nerve is slight or intermittent, it will take a long time for a positive result, but that does not mean there is not radiculopathy.  The VA examiner additionally noted a new diagnosis of degenerative disc disease of the L5-S1 levels, and stated the degenerative disc disease is not related to the surgery as the surgery was at the 
L1-L2 levels.  

In March 2015, the same VA examiner provided an addendum to the April 2014 opinion regarding the etiology of the symptoms of radiculopathy.  The VA examiner opined that the radiculopathy is not related to the service-connected tumor removal because the 2003 EMG did not find radiculopathy, and the earliest finding of radiculopathy was in July 2009.  The VA examiner stated that the left leg symptoms improved after surgery, and that it would be expected that if there was significant permanent nerve damage that the September 2003 EMG would have been positive for radiculopathy.  The VA examiner opined that the nonservice-connected degenerative disc disease is the cause of the radiculopathy.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the left lower extremity radiculopathy is related to the service-connected low back disability.  The Veteran has, despite assumptions to the contrary in the March 2015 VA addendum opinion, continuously complained of symptoms of left lower extremity pain and numbness since the February 2000 spinal surgery, and continued to report the same symptoms during the period on appeal from July 9, 2003.  The Veteran is competent to report symptoms of pain and numbness of his left leg, and those lay assertions are further supported by the medical evidence as the Veteran sought treatment for the left leg pain and numbness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

The Board finds the March 2015 VA addendum opinion to be of little probative value regarding the etiology of the radiculopathy.  In the April 2014 VA examination report, the VA examiner specifically stated that a negative EMG does not necessarily mean that there is not radiculopathy, as the compression of the femoral nerve may be slight or intermittent, possibly taking years to test positive; nonetheless, in the March 2015 VA addendum opinion, the VA examiner does not address the prior statement that radiculopathy may take years to test positive, but contradicts that statement by providing rationale that, if the radiculopathy was caused by the surgery, it would have tested positive sooner.  

Furthermore, the VA examiner relies on inaccurate factual premises that symptoms of left leg pain and numbness improved post-surgery, and that the site of the surgery was at the L1-L2 level only.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As stated above, the Board finds that the Veteran did experience continuous symptoms of left leg pain and numbness since the February 2000 surgery, and the August 2000 follow-up note reveals the treating surgeon did access the L3 level during surgery.  

Finally, the Board notes that the VA examiner's opinion that the degenerative disc disease is the cause of the diagnosed L3-L4 radiculopathy is inconsistent with the prior April 2014 opinion, as the VA examiner previously noted that the degenerative disc disease is of the L5-S1 level (which would be consistent with sciatic nerve impairment, as opposed to femoral nerve impairment), and not of the L3-L4 levels, which are the nerve roots the EMG found to be affected (and which, as stated in the April 2014 VA examination report, indicates femoral nerve impairment).  


Rating Radiculopathy 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged ratings" for the rating period on appeal.  

Radiculopathy of the femoral nerve is rated under Diagnostic Code 8526, 38 C.F.R. § 4.124a.  Under Diagnostic Code 8526, complete paralysis of the femoral nerve include paralysis of the quadriceps extensor muscles, and is to be rated at 		 40 percent.  Severe incomplete paralysis is to be rated 30 percent; moderate incomplete paralysis is to be rated 20 percent; mild incomplete paralysis is to be rated 10 percent.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).
In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran generally contends that he is entitled to a separate, compensable rating for the left leg radiculopathy.  See August 2008 notice of disagreement.  

As discussed above, the Veteran was afforded a VA examination to assess the severity of the left lower extremity radiculopathy.  At that time, the Veteran reported having no feeling in the left leg, as well as the feeling of instability in the left leg.  The Veteran reported occasional tingling and sharp shooting pains, with constant numbness.  At that time, the VA examiner assessed that there was no constant pain, no intermittent pain, mild paresthesias or dysesthesias, and severe numbness.  The sensory exam revealed decreased sensation along the left thigh and knee, while the reflex exam showed absent deep tendon reflexes in the left knee and diminished deep tendon reflexes in the left ankle.  The VA examiner opined that the overall severity of the left leg radiculopathy was mild.  

Review of private treatment records, as discussed above, show continuous complaints of left leg radiculopathy during the entire rating period on appeal from July 9, 2003.  An August 2003 private treatment record notes that the Veteran has significantly limited mobility with pain down the left leg, but, at that time, without any significant weakness or numbness.  A September 2003 private treatment record shows decreased sensation in the left lateral thigh.  July 2009 private treatment notes show continued complaints of sharp pain radiating down the left thigh, with numbness.  April 2013 private treatments notes reveal the Veteran continued to complain of sharp pain radiating down the left leg, left leg complete numbness, and occasional aching in the left leg.  

Review of the Veteran's lay statements show consistent endorsement of left leg pain, numbness, and feeling of weakness.  On the February 2004 notice of disagreement, the Veteran reported the left leg has no feeling, and feels like it will "give out."  On the August 2008 notice of disagreement, the Veteran reported symptoms of constant, dull, nagging pain radiating down the leg, with intermittent episodes of more intense pain, as well as loss of sensation and weakness in the left leg.  The Veteran reported severely burning himself and not being able to feel the burn, as well as episodes of falling while walking.  On the July 2010 substantive appeal, the Veteran continued to endorse symptoms of pain, numbness, and feelings of instability.  

After review of all the evidence, both medical and lay, the Board finds that the criteria for a 30 percent rating, but no higher, have been more nearly approximated for the entire rating period.  The left leg radiculopathy causes radiating pain that is a constant, dull, aching pain with occasional sharp, shooting pain, as well as symptoms of severe numbness of the left thigh, occasional tingling of the left thigh, decreased sensation of the left thigh and knee, weakness of the left leg, and absent deep tendon reflexes of the left knee that more nearly approximates the criteria for severe incomplete paralysis of the femoral nerve for the entire period on appeal from July 9, 2003.  38 C.F.R. § 4.124a.  

While the Board has weighed and considered the April 2014 VA examiner's opinion that the severity of the radiculopathy is "mild," the ultimate determination as to the severity of the impairment is an adjudicative determination.  The Board has considered the examination report assessment on this question, but in light of the other evidence of record, including the VA examiner's own assessment of severe numbness and notation of absent deep tendon reflexes of the left knee, and the Veteran's credible and consistent report of constant dull, aching pain with intermittent sharp pains as well as leg weakness affecting mobility, the Board finds that the overall assessment of "mild" severity of the left leg radiculopathy is of lesser probative value than other evidence of record.  

The Board additionally finds that the criteria for a rating in excess of 30 percent for the left lower extremity radiculopathy have not been met or more nearly approximated.  The evidence of record does not show complete paralysis of the femoral nerve, including paralysis of the quadriceps extensor muscles, as the Veteran is shown to have some sensation of the left leg.  Furthermore, while the Veteran states he has weakness of the left leg interfering with mobility that sometimes cause him to fall or the leg to give out, the evidence of record, both medical and lay, does not demonstrate that the quadriceps extensor muscles are completely paralyzed.  Therefore, the criteria for a higher, 40 percent rating for complete paralysis of the femoral nerve have not been met.  38 C.F.R. § 4.124a.  

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for the left lower extremity radiculopathy.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.
Turning to the first step of the extraschedular analysis, the Board further finds that for the entire initial rating period the symptomatology and impairment caused by the left lower extremity radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8526 specifically provides for disability ratings based on the severity of incomplete paralysis of the femoral nerves as well as ratings for neuritis and neuralgia, which manifest by symptoms of pain, sensory disturbances, and loss of reflex.  In this case, the left lower extremity radiculopathy has been manifested by severe incomplete paralysis of the femoral, causing pain, severe numbness, weakness, and complete loss of left knee deep tendon reflexes.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the femoral nerve, are part of the schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  


In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left lower extremity radiculopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, and the 
record does not otherwise suggest, that the left lower extremity radiculopathy render 

him unemployable, but rather the evidence of record demonstrates the Veteran currently is working.  See April 2014 VA examination report.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

A separate 30 percent rating, but no higher, for left lower extremity radiculopathy, for the entire rating period from July 9, 2003, is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


